Exhibit 10.35
 
 


EMPLOYMENT AGREEMENT
 
ASPREVA PHARMACEUTICALS CORPORATION
1203- 4464 Markham Street Victoria, BC. V8Z 7X8
 


 
PRIVATE AND CONFIDENTIAL
 
July 10, 2007
 
Dr. J. William Freytag, Ph.D.
1203-4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8


Dear Bill,
 
Re:
Terms of Employment with ASPREVA PHARMACEUTICALS CORPORATION (the “Corporation”)

 
This Agreement confirms the terms and conditions of your employment by the
Corporation and will constitute your employment agreement.  Those terms and
conditions are set out below:
 
1.
Position and Duties.

 
You will be employed by and will serve the Corporation as its Chairman and Chief
Executive Officer.  You will report directly to the Board of Directors and
perform such duties as it may reasonably assign to you, including those duties
particularly described in Schedule A attached hereto.
 
2.
Term.

 
Your employment will commence no later than July 10, 2007 (the “Effective Date”)
and will continue until terminated pursuant to the terms of this Agreement.
 
3.
Base Salary.

 
The Corporation shall pay you a starting base salary of $625,000 USD per year
(the “Base Salary”), subject to the withholding of all applicable statutory
deductions. Your Base Salary will be paid in Canadian dollars using the closing
Bank of Canada exchange rate in effect on January 2nd of the calendar year in
which the Base Salary is being paid; provided, however, that the closing Bank of
Canada exchange rate in effect on July 2, 2007 will be used for the payment of
your Base Salary in 2007. All other dollar figures set out in this Agreement
refer to Canadian dollars unless otherwise stated.
 

--------------------------------------------------------------------------------





4.
Annual Review.

 
The Compensation Committee shall review your Base Salary annually as part of its
standard review for senior executives of the Corporation.  This review shall not
result in a decrease of your Base Salary nor shall it necessarily result in an
increase in your Base Salary and any increase shall be in the discretion of the
Board.
 
5.
Performance Bonus.

 
You will participate in the Corporation’s bonus plan. Your target annual bonus
will be equal to 100% of your Base Salary and your maximum possible bonus will
be 125% of your Base Salary, subject to the withholding of all applicable
statutory deductions. The annual bonus will be determined by the Compensation
Committee and will be based on performance against a set of objectives set out
in advance by the Compensation Committee and approved by the Board of Directors.
The objectives will be related to both the performance of the Corporation and
your personal performance.
 
Your bonus for 2007 will be equal to 100% of your Base Salary and will be
pro-rated to take into account that you are only working part of the calendar
2007 year.  Such bonus shall be paid by the Corporation prior to March 15, 2008.
 
6.
Benefits

 
The Corporation will arrange for you to have health, medical, dental, and such
other benefits as are made available by the Corporation to its employees in
Canada from time to time.  In addition, after July 1, 2008, the Corporation will
arrange for you and your wife to have health, medical, dental and other benefits
in the United States that are substantially similar to those provided to you in
Canada.  Participation in the Corporation’s benefit programs may require payroll
deductions and/or direct contributions by you, as it does for other senior
executives.    The Corporation will reimburse you for income taxes that you may
be required to pay relating to the cost of the benefits described above to the
extent that such benefits are considered a taxable benefit.
 
7.
Reimbursement of Expenses

 
The Corporation shall reimburse you for reasonable travelling and other expenses
(including business class airfare or first class airfare if business class is
unavailable) actually and properly incurred by you in connection with the
performance of your duties. These shall be in accordance with customary Human
Resource practices and ultimately the Board’s discretion.
 
8.
Vacation

 
During your employment with the Corporation under this Agreement, you will be
entitled to an annual paid vacation of not less than five weeks per annum.  The
five weeks includes three personal days and three days of family leave.
 
- 2 -

--------------------------------------------------------------------------------


 
9.
Taxes

 
You will be required to file tax returns in Canada and the US.  If, for any
reason, you are subject to double taxation (with no relief under the provisions
of the Income Tax Act, the Internal Revenue Code or the Canada-US Treaty), the
Corporation will, for a period of three years following the Effective Date,
reimburse you for such double taxation.  The Corporation will gross-up such
payment to take into account that the payment will be considered a taxable
benefit for income tax purposes.  For a period of three years following the
Effective Date, the Corporation will provide, at no cost to you, the services of
the International Executive Services group at KPMG (or a similarly qualified
international accounting firm acceptable to you and the Corporation) in order to
determine the extent of double taxation, if any.  KPMG (or a similarly qualified
international accounting firm acceptable to you and the Corporation) will also
be retained by the Corporation, at no cost to you, for preparation of your
Canadian and US tax returns. In addition, the services of KPMG (or a similarly
qualified international accounting firm acceptable to you and the Corporation)
will be made available to you by the Corporation for tax advisory services
related to your move to Canada.  The Corporation will reimburse you for income
taxes that you may be required to pay relating to the cost of the services to be
rendered by KPMG (or a similarly qualified international accounting firm
acceptable to you and the Corporation) and described above to the extent that
such services are considered a taxable benefit.
 
10.
Vehicle Allowance

 
The Corporation will pay you a motor vehicle allowance of $750 per month.
 
11.
Stock Options

 
You will be granted 700,000 stock options (the “Options”).  The grant date and
strike price will be determined at the first meeting of the Compensation
Committee following the Effective Date at which options may be granted.  One
forty-eighth (1/48th) of these Options will vest at the end of each of the first
48 months of your employment. The Options will cease to vest on the following
occurrences:
 
 
(a)
the date of your last day of service with the Corporation pursuant to Section 16
(Termination by Employee);

 
 
(b)
the date of your last day of service with the Corporation pursuant to Sections
17 and 18 (Termination without Cause or Termination for Good Reason); provided,
however, that on such date 50% of any unvested Options shall immediately vest;

 
 
(c)
the date the Corporation terminates your employment pursuant to Section 19
(Termination for Cause); or

 
 
(d)
otherwise on the date this Agreement is terminated or deemed terminated.

 
The terms and conditions relating to the Options will be subject to the Option
Agreement that is entered into concurrently with this Agreement, as well as the
Aspreva 2002 Incentive Stock Option Plan. If there is any conflict between the
terms of this Agreement and the Plan, the terms of the Plan will govern; except
with respect to the Options vesting over the first 48
 
- 3 -

--------------------------------------------------------------------------------


 
months of your employment, as set out above. If there is any conflict between
the terms of this Agreement and the Option Agreement, the terms of this
Agreement will govern to the extent of the conflict.
 
12.
Location

 
The Corporation recognizes that your current residence is in Boulder, Colorado
and that you intend to spend up to one-third of your time working out of an
office in Boulder. You agree to schedule work in Boulder when it is not
inconvenient for the Corporation and does not interfere with the performance of
your duties as Chairman and Chief Executive Officer.
 
13.
Relocation Allowance

 
The Corporation will pay all reasonable expenses associated with your relocation
to Victoria (the “Relocation Allowance”). The Relocation Allowance will include
travel expenses between Boulder and Victoria, moving expenses for any physical
goods or property, and any brokerage commissions or administrative fees
associated with purchasing or renting a full-time residence in the greater
Victoria area and the sale of your residence in Boulder, Colorado. It will also
include the reasonable cost of renting a temporary residence in Victoria for a
period of up to six months. Relocation expenses will be governed by the
Corporation’s standard relocation policies and will be managed through the Human
Resources Department.
 
14.
Immigration

 
The Corporation will work with you to obtain all necessary work permits for you
to become a full-time employee of the Corporation working in Victoria. Due to
the uncertain nature of the timing required to obtain this documentation, it may
be necessary to establish an interim solution which will allow you to start
working before the necessary document is in place. The Corporation will lead the
effort and bear all expenses related to any interim and/or final resolution of
this issue.
 
15.
Service to Employer

 
During your employment under this Agreement you will:
 
 
(a)
well and faithfully serve the Corporation, at all times act in, and promote, the
best interests of the Corporation;

 
 
(b)
comply with all rules, regulations, policies and procedures of the Corporation,
including the Corporation’s Code of Conduct Policy, Whistleblower Policy,
Privacy Policy, IT Acceptable Use Policy, Corporate Disclosure Policy and
Insider Trading Policy.

 
 
(c)
not, without the prior approval of the Board, carry on or engage in any other
business or occupation or become a director, officer, employee or agent of or
hold any position or office with any other corporation, firm or person, except
as a volunteer for a non-profit organization, for personal investments, a
personal holding company,

 
- 4 -

--------------------------------------------------------------------------------


 
 
 
which may include members of your family as shareholders, or those positions
listed in Schedule D.

 
16.
Termination By Employee (Resignation)

 
You may resign your employment with the Corporation by giving 3 months’ written
notice of the effective date of your resignation.  The Corporation shall have
the right to waive this notice period in whole or in part in which case your
resignation will become effective on the date set by the Corporation.
 
17.
Termination by the Employee For Good Reason

 
If you believe that you have Good Reason to terminate your employment with the
Corporation, you shall first give the Corporation 30 days’ written notice of the
circumstances that you believe constitute Good Reason within not more than 90
days after such circumstances first arise.  During the 30-day notice period, you
agree to provide the Corporation with an opportunity to resolve your concerns
and agree to work with the Corporation to that end.
 
At the end of the 30-day notice period, you may terminate your employment with
the Corporation by notice in writing to the Corporation.  If you have Good
Reason to terminate your employment, your employment will be deemed to have been
terminated by the Corporation without Cause within the meaning of Section 18 of
this Agreement, and you will be entitled to the rights and benefits set out
therein.
 
For the purposes of this Agreement, “Good Reason” shall mean one or more of the
following events, without your consent:
 
 
(a)
a material change in your status, position, authority or responsibilities that
does not represent a promotion from or represents an adverse change from your
status, position, authority or responsibilities;

 
 
(b)
a material reduction by the Corporation, in the aggregate, in your Base Salary,
or incentive, retirement, health benefits, bonus or other compensation plans
provided to you, unless an equitable arrangement has been made with respect to
such benefits;

 
 
(c)
a failure by the Corporation to continue in effect any other compensation plan
in which you participate (except for reasons of non-insurability), including but
not limited to, incentive, retirement and health benefits, unless an equitable
arrangement has been made with respect to such benefits; or

 
 
(d)
any request by the Corporation or any affiliate of the Corporation that you
participate in an unlawful act.

 


- 5 -

--------------------------------------------------------------------------------


 


 


 
18.
Termination by the Corporation Without Cause

 
If the Corporation terminates your employment as Chairman and Chief Executive
Officer without Cause (as defined below), you will be entitled to a severance
payment in an amount equal to 12 months of your then Base Salary, plus any
guaranteed portion of any bonus, in lieu of notice. The severance payment will
be paid in a single lump sum cash payment within 7 days after the effectivedate
of your executed release of all claims against the Corporation, but in no case
later than March 15 of the year following the year in which the termination
occurs (if you have signed such a release). This payment will be in full and
final satisfaction of any claims you may have against the Corporation other than
claims for monies that are already due or accruing due for services rendered to
the date of termination.
 
Subject to the terms and conditions of the applicable plans, the Corporation
will also maintain, at no cost to you, (or reimburse you for the cost of
continuation of) your group benefit coverage for a period of 12 months following
the termination of your employment, or until such earlier date as you arrange
new employment with similar benefits. The Corporation will reimburse you for
income taxes that you may be required to pay with respect to such continued
group benefit coverage to the extent that such coverage is considered a taxable
benefit.  Such reimbursement for taxes will be made in three lump sum payments
as follows:  as to the taxes relating to up to the first 3 months of continued
health coverage, payment shall be made on the date that is two months after the
termination date; as to the taxes relating to up to the next 4 months of
continued health coverage, payment shall be made on the date that is 7 months
after the termination date; and as to the taxes relating to up to the remaining
5 months of continued health coverage, payment shall be made on the date that is
11 months after the termination date.  
 
It is intended that (1) each installment of the payments provided under this
Section 18 is a separate “payment” for purposes of Section 409A of the United
States Internal Revenue Code of 1986 (the “Code”), (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding the foregoing, if
the Corporation (or, if applicable, the successor entity thereto) determines
that the payments provided under this Agreement constitute “deferred
compensation” under Section 409A of the Code (together, with any international,
state or local law of similar effect, “Section 409A”) and you are a “specified
employee” of the Corporation or any successor entity thereto at the relevant
date, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
shall be delayed as follows:  on the earliest to occur of (i) the date that is
six months and one day after the termination date or (ii) the date of your death
(such earliest date, the “Delayed Initial Payment Date”), the Corporation (or
the successor entity thereto, as applicable) shall (A) pay you a lump sum amount
equal to the sum of the payments that you would otherwise have received through
the Delayed Initial Payment Date if the commencement of the payment of the
payments had not been delayed pursuant to this Section 18 and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above.  
 
- 6 -

--------------------------------------------------------------------------------


 
19.
Termination by the Corporation for Cause

 
The Corporation may terminate your employment for just cause without notice or
severance. “Cause” shall include, but not be limited to, the following:
 
 
(a)
the commission of theft, embezzlement, fraud, obtaining funds or property under
false pretences or similar acts of misconduct with respect to the property of
the Corporation or its employees or the Corporation’s customers or suppliers;

 
 
(b)
your entering of a guilty plea or conviction for any crime involving fraud,
misrepresentation or breach of trust, or for any serious criminal offence that
impacts adversely on the Corporation;

 
 
(c)
persistent unsatisfactory performance of your job duties after written notice
from the company and a reasonable opportunity to cure, if possible; or

 
 
(d)
intentional damage to any material property of the Corporation.

 
20.
Termination Following Change in Control

 
Concurrently with execution and delivery of this Agreement, you and the
Corporation shall enter into a “Change of Control Agreement” in the form
attached hereto as Schedule B setting out the compensation provisions to be
applicable in the event of the termination of your employment as Chairman and
Chief Executive Officer of the Corporation in certain circumstances following a
“Change in Control” of the Corporation (as defined in the Change in Control
Agreement).
 
21.
No Additional Compensation upon Termination

 
If your employment is terminated and if so requested by the Board, you agree to
resign as a director of the Corporation.  You shall not be entitled to any
notice, fee, salary, bonus, severance or other payments, benefits or damages
arising by virtue of, or in any way relating to, your employment or any other
relationship with the Corporation (including termination of such employment or
relationship) in excess of what is specified or provided for in this Agreement,
including Sections 17, 18, 19, and 20, which payments, benefits or damages are
subject to your resignation as a director of the Corporation if requested by the
Board and subject to execution by you of a release satisfactory to the
Corporation.
 
22.
Confidentiality and Assignment of Inventions

 
Concurrently with execution and delivery of this Agreement and in consideration
of your employment by the Corporation, you and the Corporation will enter into a
“Confidentiality Agreement and Assignment of Inventions” in the form attached
hereto as Schedule C.
 
23.
Disclosure of Conflicts of Interest

 
During your employment with the Corporation, you will promptly, fully and
frankly disclose to the Corporation in writing:
 
- 7 -

--------------------------------------------------------------------------------


 
 
(a)
the nature and extent of any interest you or your Associates (as hereinafter
defined) have or may have, directly or indirectly, in any contract or
transaction or proposed contract or transaction of or with the Corporation or
any subsidiary or affiliate of the Corporation;

 
 
(b)
every office you may hold or acquire, and every property you or your Associates
may possess or acquire, whereby directly or indirectly a duty or interest might
be created in conflict with the interests of the Corporation or your duties and
obligations under this Agreement; and

 
 
(c)
the nature and extent of any conflict referred to in subsection (b) above.

 
In this Agreement the expression “Associate” shall include all those persons and
entities that are included within the definition or meaning of “associate” as
set forth in Section 1(1) of the Securities Act (British Columbia), as amended,
or any successor legislation of similar force and effect, and shall also include
your spouse, children, parents, brothers and sisters.  For greater clarity, the
positions set forth in Schedule D attached hereto shall not be considered a
conflict of interest.
 
24.
Avoidance of Conflicts of Interest

 
You acknowledge that it is the policy of the Corporation that all interests and
conflicts of the sort described in Section 23 (Disclosure of Conflicts of
Interest) be avoided, and you agree to comply with all reasonable policies and
directives of the Board from time to time regulating, restricting or prohibiting
circumstances giving rise to interests or conflicts of the sort described in
Section 23 (Disclosure of Conflicts of Interest).  During your employment with
the Corporation, without approval of the Board in its sole discretion, you shall
not enter into any agreement, arrangement or understanding with any other person
or entity that would in any way conflict or interfere with this Agreement or
your duties or obligations under this Agreement or that would otherwise prevent
you from performing your obligations hereunder, and you represent and warrant
that you neither you nor any of your Associates have entered into any such
agreement, arrangement or understanding. For greater clarity, the positions set
forth in Schedule D attached hereto shall not be considered a conflict of the
sort described in Section 23 (Disclosure of Conflicts of Interest).
 
25.
Provisions Reasonable.

 
It is acknowledged and agreed that:
 
 
(a)
both before and since the Effective Date, the Corporation has operated and
competed and will operate and compete in a global market, with respect to the
business of the Corporation set out in Schedule E attached hereto (the
“Business”);

 
 
(b)
competitors of the Corporation and the Business are located in countries around
the world;

 
 
(c)
in order to protect the Corporation adequately, any enjoinder of competition
would have to apply world wide;

 
- 8 -

--------------------------------------------------------------------------------


 
 
(d)
during the course of your employment by the Corporation, both before and after
the Effective Date, on behalf of the Corporation, you have acquired and will
acquire knowledge of, and you have come into contact with, initiated and
established relationships with and will come into contact with, initiate and
establish relationships with, both existing and new clients, customers,
suppliers, principals, contacts and prospects of the Corporation, and that in
some circumstances you have been or may well become the senior or sole
representative of the Corporation dealing with such persons; and

 
 
(e)
in light of the foregoing, the provisions of Section 26 (Restrictive Covenant)
below are reasonable and necessary for the proper protection of the business,
property and goodwill of the Corporation and the Business.

 
26.
Restrictive Covenant.

 
Subject to the exceptions set out in Schedule F attached hereto, you agree that
you will not, either alone or in partnership or in conjunction with any person,
firm, company, corporation, syndicate, association or any other entity or group,
whether as principal, agent, employee, director, officer, shareholder,
consultant or in any capacity or manner whatsoever, whether directly or
indirectly, for the term of this Agreement and continuing for a period of 12
months from the lawful termination of your employment, regardless of the reason
for such termination:
 
 
(a)
carry on or be engaged in, concerned with or interested in, or advise, invest in
or give financial assistance to, any business, enterprise or undertaking that:

 
 
(i)
is involved in the Business or in the sale, distribution, development or supply
of any product or service that is competitive with the Business or any product
or service of the Business; or

 
 
(ii)
competes with the Corporation with respect to any aspect of the Business;

 
provided, however, that the foregoing will not prohibit you from acquiring,
solely as an investment and through market purchases, securities of any such
enterprise or undertaking which are publicly traded, so long as you are not part
of any control group of such entity and such securities, which if converted, do
not constitute more than 5% of the outstanding voting power of that entity;
 
 
(b)
solicit, agree to be employed by, or agree to provide services to any person,
firm, corporation or other entity that was a client, customer, supplier,
principal, shareholder, collaborator, strategic partner, licensee, contact or
prospect of the Corporation during the time of your employment with the
Corporation, whether before or after the Effective Date, for any business
purpose that is competitive with the Business or any product or service of the
Business; or

 
 
(c)
divert, entice or take away from the Corporation or attempt to do so or solicit
for the purpose of doing so, any business of the Corporation, or any person,
firm, corporation or other entity that was an employee, client, customer,
supplier, principal, shareholder, investor, collaborator, strategic partner,
licensee, contact or prospect of the Corporation during the time of your
employment with the Corporation, whether before or after the Effective Date.

 
- 9 -

--------------------------------------------------------------------------------


 
27.
Compliance with Insider Trading Guidelines and Restrictions

 
As a result of your position as Chairman and Chief Executive Officer, you are
subject to insider trading regulations and restrictions and are required to file
insider reports disclosing the grant of any options as well as the purchase and
sale of any shares in the capital of the Corporation. The Corporation may from
time to time publish trading guidelines and restrictions for its employees,
officers and directors as are considered by the Board, in its discretion, to be
prudent and necessary for a publicly listed company. It is a term of your
employment as a senior officer of the Corporation that you comply with such
guidelines and restrictions.
 
28.
Director’s & Officer’s Liability Insurance

 
The Corporation shall use best efforts to provide you with director’s and
officer’s liability insurance under the policies for such insurance arranged by
the Corporation from time to time upon such terms and in such amounts as the
Board may reasonably determine in its discretion.
 
29.
Remedies

 
You acknowledge and agree that any breach of any of the provisions of Section 15
(Service to Employer), Section 22 (Confidentiality and Assignment of
Inventions), Section 23 (Disclosure of Conflicts of Interest), Section 24
(Avoidance of Conflicts of Interest) or Section 26 (Restrictive Covenant) could
cause irreparable damage to the Corporation or its partners, subsidiaries or
affiliates, that such harm could not be adequately compensated by the
Corporation’s recovery of monetary damages, and that in the event of a breach or
threatened breach thereof, the Corporation shall have the right to seek an
injunction, specific performance or other equitable relief as well as any
equitable accounting of all your profits or benefits arising out of any such
breach. It is further acknowledged and agreed that the remedies of the
Corporation specified in this Section 29 are in addition to and not in
substitution for any rights or remedies of the Corporation at law or in equity
and that all such rights and remedies are cumulative and not alternative and
that the Corporation may have recourse to any one or more of its available
rights or remedies as it shall see fit.
 
30.
Binding Effect

 
This Agreement shall be binding upon and inure to the benefit of the Corporation
and its successors and assigns. Your rights and obligations contained in this
Agreement are personal and such rights, benefits and obligations shall not be
voluntarily or involuntarily assigned, alienated or transferred, whether by
operation of law or otherwise, without the prior written consent of the
Corporation. This Agreement shall otherwise be binding upon and inure to the
benefit of your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and permitted assigns.
 
- 10 -

--------------------------------------------------------------------------------


 
31.
Agreement Confidential

 
Both parties shall keep the terms and conditions of this Agreement confidential
except as may be required to enforce any provision of this Agreement or as may
otherwise be required by any law, regulation or other regulatory requirement.
 
32.
Governing Law

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the provincial and
federal courts of such province.
 
33.
Exercise of Functions

 
The rights of the Corporation as provided in this Agreement may be exercised on
behalf of the Corporation only by the Board (excluding you).
 
34.
Entire Agreement

 
The terms and conditions of this Agreement are in addition to and not in
substitution for the obligations, duties and responsibilities imposed by law on
employees of corporations generally, and you agree to comply with such
obligations, duties and responsibilities. Except as otherwise provided in this
Agreement, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof, and may only be varied by further
written agreement signed by you and the Corporation. This Agreement supersedes
any previous communications, understandings and agreements between you and the
Corporation regarding your employment. It is acknowledged and agreed that this
Agreement is mutually beneficial and is entered into for fresh and valuable
consideration with the intent that it shall constitute a legally binding
agreement.
 
35.
Further Assurances

 
The parties will execute and deliver to each other such further instruments and
assurances and do such further acts as may be required to give effect to this
Agreement.
 
36.
Surviving Obligations

 
Your obligations and covenants under Section 22 (Confidentiality and Assignment
of Inventions), Section 26 (Restrictive Covenant), and Section 29 (Remedies)
shall survive the termination of this Agreement.
 
37.
Independent Legal Advice

 
You hereby acknowledge that you have obtained or have had an opportunity to
obtain independent legal advice in connection with this Agreement, and further
acknowledge that you have read, understand, and agree to be bound by all of the
terms and conditions contained herein.
 
- 11 -

--------------------------------------------------------------------------------


 
38.
Notice

 
Any notice or other communication required or contemplated under this Agreement
to be given by one party to the other shall be delivered or mailed by prepaid
registered post to the party to receive same at the address as set out below:
 
If to the Corporation:
Aspreva Pharmaceuticals Corporation
c/o Farris Vaughan Wills & Murphy LLP
2500-700 West Georgia Street
Vancouver, British Columbia
Canada  V7Y 1B3
 
Attention: R. Hector MacKay-Dunn, Q.C.
 
If to you:
 
J. William Freytag, Ph.D.
1203- 4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Any notice delivered shall be deemed to have been given and received on the
first business day following the date of delivery. Any notice mailed shall be
deemed to have been given and received on the fifth business day following the
date it was posted, unless between the time of mailing and actual receipt of the
notice there shall be a mail strike, slow-down or other labour dispute which
might affect delivery of the notice by mail, then the notice shall be effective
only if actually delivered.
 
39.
Severability

 
If any provision of this Agreement or any part thereof shall for any reason be
held to be invalid or unenforceable in any respect, then such invalid or
unenforceable provision or part shall be severable and severed from this
Agreement and the other provisions of this Agreement shall remain in effect and
be construed as if such invalid or unenforceable provision or part had never
been contained herein.
 
40.
Waiver

 
Any waiver of any breach or default under this Agreement shall only be effective
if in writing signed by the party against whom the waiver is sought to be
enforced, and no waiver shall be implied by any other act or conduct or by any
indulgence, delay or omission. Any waiver shall only apply to the specific
matter waived and only in the specific instance in which it is waived.
 
- 12 -

--------------------------------------------------------------------------------


 
41.
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, and such counterparts will together
constitute but one Agreement.
 
If you accept and agree to the foregoing, please confirm your acceptance and
agreement by signing the enclosed duplicate copy of this letter where indicated
below and by returning it to us. You are urged to consider fully all the above
terms and conditions and to obtain, at your expense, independent legal advice or
any other advice you feel is necessary before you execute this agreement.
 

   
Yours truly, 
      ASPREVA PHARMACEUTICALS CORPORATION    By:            /s/ Ron Hunt    
Ron Hunt, Chair, Compensation Committee

 
Accepted and agreed to by J. William Freytag, Ph.D. as of July 10, 2007
                                                

 

/s/ J. William Freytag
J. William Freytag, Ph.D.



 
- 13 -

--------------------------------------------------------------------------------


 
SCHEDULE A
 
DESCRIPTION OF THE DUTIES AND FUNCTIONS
OF THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER



Aspreva Position:   #100c     Name:      J. William Freytag     Reports to:    
BOD     Department:        G&A     Location:    Victoria B.C.

                                                    
Purpose of Position:


CHAIRMAN OF THE BOARD - THE CHAIRMAN PLAYS A CRITICAL ROLE ON THE BOARD OF
DIRECTORS (THE “BOARD”) BY LEADING THE BOARD IN ITS STRATEGIC MANAGEMENT AND
SUPERVISION OF THE BUSINESS AND AFFAIRS OF THE COMPANY.


CHIEF EXECUTIVE OFFICER - THE CHIEF EXECUTIVE OFFICER OF COMPANY SHALL HAVE
RESPONSIBILITY FOR THE GENERAL MANAGEMENT, DIRECTION AND AFFAIRS OF THE COMPANY
AND SHALL HAVE ALL POWERS AND PERFORM ALL DUTIES INCIDENT TO THE OFFICE OF CHIEF
EXECUTIVE OFFICER.


Responsibilities:


 
The primary responsibilities of the Chairman include:
 


Relationship with Management
 
•
Communicating to senior management the views of the Board, shareholders and
other stakeholders.

 
•
Acting as a resource and sounding board for senior management.

 
•
Communicating to the Board management strategy, plans and performance.

 
•
Facilitating the Board’s interaction with key management as appropriate.

Managing the Board
 
•
Providing strong leadership to, and facilitating the effective operation and
management of, the Board.

 
•
Chairing Board meetings and ensuring they are conducted in an efficient and
effective manner.

Relationship with Shareholders
 
•
Chairing meetings of shareholders.

 
•
Facilitating the Board’s efforts to accommodate feedback from shareholders.

Lead Director
 
•
For so long as the Chairman is not independent under the current requirements of
the NASDAQ National Market and the rules and regulations of the Canadian
provincial securities regulatory authorities and the Board has appointed a Lead
Director, the Chairman shall work and cooperate with the Lead Director so that
the Lead Director may provide independent leadership to the Board and facilitate
the functioning of the Board independently of the Company’s management.

 


 
The primary responsibilities of the Chief Executive Officer include:
 


 
•
Providing leadership and managing the business and affairs of the Company.

 
•
Reporting to the Board as the representative of senior management of the
Company.

 
•
Keeping the Board current in a timely fashion on major developments and
providing the Board with sufficient information on a timely basis to enable the
Board to discuss matters, make decisions and fulfill its mandate.

 
•
Recommending to the Board strategic directions for the Company’s business and,
when approved, implementing the corresponding strategic and operational plans.

 
•
Developing a long-term strategy and vision for the Company that leads to the
creation of shareholder value.

 
•
Directing and monitoring the activities of the Company to achieve the Company’s
objectives and goals and to safeguard and optimize the best interests of all the
shareholders while also having regard to the interests of other stakeholders of
the Company.


 

--------------------------------------------------------------------------------


 
 
•
Developing and implementing operational policies to guide the Company within the
limits prescribed by applicable laws and regulations and the framework of the
strategy approved by the Board.

 
•
Developing and recommending to the Board the overall corporate organization,
structure and staffing.

 
•
Creating, maintaining and reviewing with the Compensation Committee an annual
plan for the development and succession of executive management.

 
•
Overseeing the relationship between the Company and the public.

 
•
Facilitating interaction between the Board and other key members of management
of the Company as appropriate.

 
•
Compliance with all signatory limits as communicated by the finance function on
behalf of the company.

 
•
Compliance with all Corporate Policies, rules, and regulations as set out and
communicated by the company pursuant to good business practice.



Requirements:


 
•
A leader, with a track record of building successful Biotech / Pharma
enterprises.

 
•
Excited about opportunity and committed to the vision on which the company was
founded.

 
•
Appropriately qualified to instill confidence in the leadership, the board and
investors. A sound working knowledge of global drug development and
commercialization.

 
•
Exceptional leadership qualities and established track record of demonstrating
these qualities in mid-sized organizations. Proven track record in delivering
business results to budget and timeline specifications

 
•
Team builder with engaging style, good listener and ability to integrate with an
existing culture but also introduce a fresh perspective. Demonstrated mentorship
skills.

 
•
Clear, decisive thinker with proven ability to distill down complex issues,
identify and focus on critical objectives and handle crisis calmly and
thoughtfully.

 
•
Exceptional strategic thinker with ability to create, communicate and sell a
vision.

 
•
Extensive medical, clinical and pharmaceutical knowledge. Broad knowledge of the
drug development process, regulatory processes, lifecycle management and global
challenges for a Bio / Pharma company.

 
•
Advanced education credentials in a medical or scientific discipline.

 
•
Credibility on the street/capital markets

 
•
Demonstrated success in public company management.

 
•
Demonstrated qualities of executive leadership: ability to interact productively
and effectively influence other senior management and external colleagues;
ability to set and communicate goals, and to drive efforts, overcome obstacles
and achieve results within budget and timeline specifications; exceptional
leadership, organizational, interpersonal and communication abilities;
team-building and team-oriented approach; willing to contribute at all levels;
highly developed negotiation skills; high ethical standards and integrity;
independent thinking; excellent judgment in making information and
logic-based  decisions

Position Description Sign-off

I have read and I understand the contents of this job description.


 
Employee: ____________________
 
Signature:    /s/ J. William Freytag________
 


Date: ____________________

 
This description is an accurate statement of the position’s assigned duties,
responsibilities and reporting relationships as at _______________.


 
Manager: ____________________
 


Signature: __/s/ Ron
Hunt__________________                                                                           Title:
__________________

 
Human Resources:


 
Signature: __/s/ Darcy O'Grady_________________
 
 
Date: ____________________

 


- 2 -

--------------------------------------------------------------------------------




 
SCHEDULE B
 
ASPREVA PHARMACEUTICALS CORPORATION
 
As of July 10, 2007
J. William Freytag, Ph.D.
1203-4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Dear Bill:
 
Re: Change in Control Agreement 
 
Aspreva Pharmaceuticals Corporation (the “Corporation”) considers it essential
to the best interests of its members to foster the continuous employment of its
senior executive officers. In this regard, the Board of Directors of the
Corporation (the “Board”) has determined that it is in the best interests of the
Corporation and its members that appropriate steps should be taken to reinforce
and encourage management’s continued attention, dedication and availability to
the Corporation in the event of a Potential Change in Control (as defined in
Section 3), without being distracted by the uncertainties which can arise from
any possible changes in control of the Corporation.
 
In order to induce you to agree to remain in the employ of the Corporation, such
agreement evidenced by the employment agreement entered into as of the date of
this Agreement between you and the Corporation (the “Employment Agreement”) and
in consideration of your agreement as set forth in Section 3 below, the
Corporation agrees that you shall receive and you agree to accept the severance
and other benefits set forth in this Agreement should your employment with the
Corporation be terminated subsequent to a Change in Control (as defined in
Section 2) in full satisfaction of any and all claims that now exist or then may
exist for remuneration, fees, salary, bonuses or severance arising out of or in
connection with your employment by the Corporation or the termination of your
employment:
 
1.
Term of Agreement.

 
This Agreement shall be in effect for a term commencing on the Effective Date of
the Employment Agreement (as therein defined) and ending on the date of
termination of the Employment Agreement.
 
2.
Definitions.

 
 
(a)
“Affiliate” means a corporation that is an affiliate of the Corporation under
the Securities Act (British Columbia), as amended from time to time.

 
 
(b)
“Change in Control” of the Corporation shall be deemed to have occurred:

 
 
(i)
if a merger, amalgamation, arrangement, consolidation, reorganization or
transfer takes place in which Equity Securities of the Corporation possessing
more than 50% of the total combined voting power of the Corporation’s
outstanding Equity Securities are acquired by a person or persons different from
the persons holding those Equity Securities immediately prior to such
transaction, and the composition of the Board following such transaction is such
that the directors of the Corporation prior to the transaction constitute less
than 50% of the Board membership following the transaction, except that no
Change in Control will be deemed to

 

--------------------------------------------------------------------------------


 
 
 
occur if such merger, amalgamation, arrangement, consolidation, reorganization
or transfer is with any subsidiary or subsidiaries of the Corporation;

 
 
(ii)
if any person, or any combination of persons (different from those person(s)
holding Equity Securities prior to the date hereof) acting jointly or in concert
by virtue of an agreement, arrangement, commitment or understanding shall
acquire or hold, directly or indirectly, 50% or more of the voting rights
attached to all outstanding Equity Securities; or

 
 
(iii)
if any person, or any combination of persons (different from those person(s)
holding Equity Securities prior to the date hereof) acting jointly or in concert
by virtue of an agreement, arrangement, commitment or understanding shall
acquire or hold, directly or indirectly, the right to appoint a majority of the
directors of the Corporation; or

 
 
(iv)
if the Corporation sells, transfers or otherwise disposes of all or
substantially all of its assets, except that no Change of Control will be deemed
to occur if such sale or disposition is made to a subsidiary or subsidiaries of
the Corporation.

 
provided however, that a Change in Control shall not be deemed to have occurred
if such Change in Control results solely from the issuance of Equity Securities
in connection with a bona fide financing or series of financings by the
Corporation.
 
 
(c)
“Base Salary” shall mean the annual base salary, as referred to in Section 3
(Base Salary), and as adjusted from time to time in accordance with Section 4
(Annual Review), of the Employment Agreement.

 
 
(d)
“Bonus” shall mean the bonus referred to in Section 5 (Performance Bonus) of the
Employment Agreement.

 
 
(e)
“Cause” shall have the meaning set out in Section 19 (Termination by the
Corporation for Cause) of the Employment Agreement.

 
 
(f)
“Date of Termination” shall mean, if your employment is terminated, the date
specified in the Notice of Termination.

 
 
(g)
“Equity Security” in respect of a security of the Corporation, shall have the
meaning ascribed thereto in Part II of the Securities Act (British Columbia), as
it existed on the date of this Agreement, and also means any security carrying
the right to convert such security into, exchange such security for, or
entitling the holder to subscribe for, any equity security, or into or for any
such convertible or exchangeable security or security carrying a subscription
right.

 
 
(h)
“Good Reason” shall mean the occurrence of one or more of the following events,
without your express written consent, within 12 months of Change in Control:

 
 
(i)
a material change in your status, position, authority or responsibilities that
does not represent a promotion from or represents an adverse change from your
status, position, authority or responsibilities in effect immediately prior to
the Change in Control;

 
- 2 -

--------------------------------------------------------------------------------


 
 
(ii)
a material reduction by the Corporation, in the aggregate, in your Base Salary,
or incentive, retirement, health benefits, bonus or other compensation plans
provided to you immediately prior to the Change in Control, unless an equitable
arrangement has been made with respect to such benefits in connection with a
Change in Control;

 
 
(iii)
a failure by the Corporation to continue in effect any other compensation plan
in which you participated immediately prior to the Change in Control (except for
reasons of non-insurability), including but not limited to, incentive,
retirement and health benefits, unless an equitable arrangement has been made
with respect to such benefits in connection with a Change in Control;

 
 
(iv)
any request by the Corporation or any affiliate of the Corporation that you
participate in an unlawful act; or

 
 
(v)
any purported termination of your employment by the Corporation after a Change
in Control which is not effected pursuant to a Notice of Termination satisfying
the requirements of clause (i) below and for the purposes of this Agreement, no
such purported termination shall be effective.

 
 
(i)
“Notice of Termination” shall mean a notice, in writing, communicated to the
other party in accordance with Section 6 below, which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 
 
(j)
“Potential Change in Control” of the Corporation shall be deemed to have
occurred if:

 
 
(i)
the Corporation enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 
 
(ii)
any person (including the Corporation) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

 
 
(iii)
the Board adopts a resolution to the effect that, for the purposes of this
Agreement, a Potential Change in Control of the Corporation has occurred.

 
3.
Potential Change in Control.

 
You agree that, in the event of a Potential Change in Control of the Corporation
occurring after the Effective Date, and until 12 months after a Change in
Control, subject to your right to terminate your employment by issuing and
delivering a Notice of Termination for Good Reason, you will continue to
diligently carry out your duties and obligations, on the terms set out in the
Employment Agreement.
 
4.
Compensation Upon Termination Following Change in Control

 
Subject to compliance by you with Section 3, upon your employment terminating
pursuant to a Notice of Termination within 12 months after a Change in Control,
the Corporation agrees that you shall receive and you agree to accept, subject
to your prior resignation as a director of the Corporation at the request of the
Board, the following payments in full satisfaction of any and all claims you may
have or then may
 
- 3 -

--------------------------------------------------------------------------------


 
have against the Corporation, for remuneration, fees, salary, benefits, bonuses
or severance, arising out of or in connection with your employment by the
Corporation or the termination of your employment:
 
 
(a)
If your employment shall be terminated by the Corporation for Cause or by you
other than for Good Reason, the terms of the Employment Agreement shall govern
and the Corporation shall have no further obligations to you under this
Agreement.

 
 
(b)
If your employment by the Corporation shall be terminated by you for Good Reason
or by the Corporation other than for Cause, then, subject to your execution of
an effective release of claims against the Corporation, you shall be entitled to
the payments and benefits provided below:

 
 
(i)
subject to the withholding of all applicable statutory deductions, the
Corporation shall pay you, within 7 days after the effective date of your
executed release of all claims against the Corporation, but in no case later
than March 15 of the year following the year in which the termination occurs, a
lump sum equal to 18 months’ Base Salary, as referred to in Section 3 (Base
Salary) and as adjusted from time to time in accordance with Section 4 (Annual
Review) of the Employment Agreement, plus any guaranteed portion of any Bonus;

 
 
(ii)
to the extent permitted by law and subject to the terms and conditions of any
benefit plans in effect from time to time, the Corporation shall maintain, at no
cost to you,(or reimburse you for the cost of continuing) the health, medical
and dental benefits set out in Section 6 (Benefits) of the Employment Agreement
during the 18 month period (or such shorter period of time until you become
eligible for comparable benefits from a subsequent employer) and will reimburse
you for income taxes that you may be required to pay with respect to such
continued group benefit coverage to the extent that such coverage is considered
a taxable benefit.  Such reimbursement for taxes will be made in four lump sum
payments as follows:  as to the taxes relating to up to the first 3 months of
continued health coverage, payment shall be made on the date that is two months
after the termination date; as to the taxes relating to up to the next 4 months
of continued health coverage, payment shall be made on the date that is 7
months after the termination date; as to the taxes relating to up to the next 7
months of continued health coverage, payment shall be made on the date that is
13 months after the termination date; and as to the taxes relating to up to the
remaining 4 months of continued health coverage, payment shall be made on the
date that is 17 months after the termination date.;

 
 
(iii)
the Corporation shall arrange for you to be provided with such outplacement
career counselling services as are reasonable and appropriate, to assist you in
seeking new executive level employment; and

 
 
(iv)
all incentive stock options and trust shares granted to you by the Corporation
under any stock option and/or trust share agreement that is entered into between
you and the Corporation and is outstanding at the time of termination of your
employment, which stock options and or trust shares have not yet vested, shall
immediately vest upon the termination of your employment and shall be fully
exercisable by you in accordance with the terms of the agreement or agreements
under which such options were granted.

 
- 4 -

--------------------------------------------------------------------------------


 
It is intended that (1) each installment of the payments provided under this
Section 4 is a separate “payment” for purposes of Section 409A of the United
States Internal Revenue Code of 1986 (the “Code”), (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulation 1.409A-1(b)(4),
1.409A-1(b)(5), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding the
foregoing, if the Corporation (or, if applicable, the successor entity thereto)
determines that the payments provided under this Agreement constitute “deferred
compensation” under Section 409A of the Code (together, with any international,
state or local law of similar effect, “Section 409A”) and you are a “specified
employee” of the Corporation or any successor entity thereto at the relevant
date, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payments
shall be delayed as follows:  on the earliest to occur of (i) the date that is
six months and one day after the termination date or (ii) the date of your death
(such earliest date, the “Delayed Initial Payment Date”), the Corporation (or
the successor entity thereto, as applicable) shall (A) pay you a lump sum amount
equal to the sum of the payments that you would otherwise have received through
the Delayed Initial Payment Date if the commencement of the payment of the
payments had not been delayed pursuant to this Section 4 and (B) commence paying
the balance of the payments in accordance with the applicable payment schedules
set forth above.  


 
If any payment, distribution or benefit you would receive pursuant to a Change
in Control from the Corporation or otherwise, but determined without regard to
any additional payment required under this Section 4 (the “Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then you shall be entitled to receive from the Corporation an additional
payment (the “Gross-Up Payment”) in an amount that shall fund the payment by you
of any Excise Tax on the Payment as well as all income and employment taxes
imposed on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment
and any interest or penalties imposed with respect to income and employment
taxes imposed on the Gross-Up Payment.
 
The accounting firm engaged by the Corporation for general audit purposes as of
the day prior to the effective date of Change in Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Corporation is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Corporation shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Corporation
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.
 
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Corporation and you within fifteen calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Corporation or
you) or such other time as requested by the Corporation or you.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, it shall furnish the Corporation and you with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment.  If the accounting firm determines that an Excise Tax is payable, it
shall furnish the Corporation and you with an opinion setting forth the amount
of the Excise Tax due and the amount of the Gross-Up Payment due, and such
Gross-Up Payment shall be paid to you on the later of (i) the date that is six
months and one day after the termination date and (ii) the date that is four
months after the date on which the accounting firm makes its determination that
the Excise Tax is due.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Corporation and
you.
 
- 5 -

--------------------------------------------------------------------------------


 
If requested by the Board, upon your employment terminating pursuant to a Notice
of Termination within 12 months after a Change in Control, you agree to resign
as a director of the Corporation.  You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor will any sums actually received be deducted.
 
5.
Binding Agreement.

 
This Agreement shall enure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you die while any amount would still be
payable to you under this Agreement if you had continued to live, that amount
shall be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.
 
6.
Notices.

 
All notices and other communications that are required or permitted by this
Agreement must be in writing and shall be hand delivered or sent by express
delivery service or certified or registered mail, postage prepaid, or by
facsimile transmission (with written confirmation copy by registered mail) to
the parties at the addresses indicated below.
 
If to Aspreva:
Aspreva Pharmaceuticals Corporation
c/o Farris Vaughan Wills & Murphy LLP
2500-700 West Georgia Street
Vancouver, British Columbia
Canada  V7Y 1B3
Attention: R. Hector MacKay-Dunn, Q.C. 
 
If to Dr. J. William Freytag:
J. William Freytag, Ph.D.
1203-4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or
sent.  Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 
7.
Modification: Amendments: Entire Agreement.

 
This Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be specifically designated by the Board. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Except as set forth in your Employment
Agreement, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
8.
Governing Law.

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the provincial and
federal courts of such province.
 
9.
Validity.

 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
10.
No Employment or Service Contract

 
Nothing in this Agreement shall confer upon you any right to continue in the
employment of the Corporation for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation or you,
which rights are hereby expressly reserved by each, to terminate your employment
at any time for any reason whatsoever, with or without cause.
 
If the foregoing sets forth our agreement on this matter, kindly sign and return
to the Corporation a copy of this letter.
 

   
Yours truly, 
      ASPREVA PHARMACEUTICALS CORPORATION    By:             /s/ Ron Hunt    
Ron Hunt, Chair, Compensation Committee

 
Accepted and agreed to by J. William Freytag as of July 10, 2007
                                                

 

/s/ J. William Freytag
J. William Freytag, Ph.D.



- 7 -

--------------------------------------------------------------------------------


 
SCHEDULE C
 
CONFIDENTIALITY AGREEMENT AND
ASSIGNMENT OF INVENTIONS
 
ASPREVA PHARMACEUTICALS CORPORATION
 

PRIVATE AND CONFIDENTIAL       
As of July 10, 2007

                                                                                                                         
J. William Freytag, Ph.D.
1203- 4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Dear Bill:
 
The purpose of this letter is to confirm and record the terms of the agreement
(the “Agreement”) between you and Aspreva Pharmaceuticals Corporation
(“Aspreva”) concerning the terms on which you will (i) receive from and disclose
to Aspreva proprietary and confidential information; (ii) agree to keep the
information confidential, to protect it from disclosure and to use it only in
accordance with the terms of this Agreement; and (iii) assign to Aspreva all
rights, including any ownership interest which may arise in all inventions and
intellectual property developed or disclosed by you over the course of your work
during your employment with Aspreva. The effective date (“Effective Date”) of
this Agreement is the date that you start or started working at Aspreva, as
indicated in the employment agreement between you and Aspreva dated July 10,
2007.
 
In consideration of the offer of employment by Aspreva and the payment by
Aspreva to you of the sum of CDN$1.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, you and Aspreva
hereby agree as follows:
 
1.
INTERPRETATION

 
1.1
Definitions.  In this Agreement:

              
 
(a)
“Aspreva’s Business” shall mean the businesses actually carried on by Aspreva,
directly or indirectly, whether under an agreement with or in collaboration
with, any other party including but not exclusively, the development and
commercialization of drugs for rare diseases and conditions and orphan drugs as
defined by the U.S. Orphan Drug Act.

 
 
(b)
“Confidential Information”, subject to the exemptions set out in Section 2.8,
shall mean any information relating to Aspreva’s Business (as hereinafter
defined), whether or not conceived, originated, discovered, or developed in
whole or in part by you, that is not generally known to the public or to other
persons who are not bound by obligations of confidentiality and:

 
 
(i)
from which Aspreva derives economic value, actual or potential, from the
information not being generally known; or

 
 
(ii)
in respect of which Aspreva otherwise has a legitimate interest in maintaining
secrecy;

 
and which, without limiting the generality of the foregoing, shall include;
 

--------------------------------------------------------------------------------


 
 
(iii)
all proprietary information licensed to, acquired, used or developed by Aspreva
in its search and development activities including but not restricted to the
development and commercialization of drugs for rare diseases and conditions and
orphan drugs as defined by the U.S. Orphan Drug Act, other scientific strategies
and concepts, designs, know-how, information, material, formulas, processes,
research data and proprietary rights in the nature of copyrights, patents,
trademarks, licenses and industrial designs;

 
 
(iv)
all information relating to Aspreva’s Business, and to all other aspects of
Aspreva’s structure, personnel, and operations, including financial, clinical,
regulatory, marketing, advertising and commercial information and strategies,
customer lists, compilations, agreements and contractual records and
correspondence; programs, devices, concepts, inventions, designs, methods,
processes, data, know-how, unique combinations of separate items that is not
generally known and items provided or disclosed to Aspreva by third parties
subject to restrictions on use or disclosure;

 
 
(v)
all know-how relating to Aspreva’s Business including, all biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information, and
all applications, registrations, licenses, authorizations, approvals and
correspondence submitted to regulatory authorities;

 
 
(vi)
all information relating to the businesses of competitors of Aspreva including
information relating to competitors’ research and development, intellectual
property, operations, financial, clinical, regulatory, marketing, advertising
and commercial strategies, that is not generally known;

 
 
(vii)
all information provided by Aspreva’s agents, consultants, lawyers, contractors,
licensors or licensees to Aspreva and relating to Aspreva’s Business; and

 
 
(viii)
all information relating to your compensation and benefits, including your
salary, vacation, stock options, rights to continuing education, perquisites,
severance notice, rights on termination and all other compensation and benefits,
except that you shall be entitled to disclose such information to your bankers,
advisors, agents, consultants and other third parties who have a duty of
confidence to you and who have a need to know such information in order to
provide advice, products or services to you.

 
 
(c)
“Inventions” shall mean any and all discoveries, developments, enhancements,
improvements, concepts, formulas, processes, ideas, writings, whether or not
reduced to practice, industrial and other designs, patents, patent applications,
provisional patent applications, continuations, continuations-in-part,
substitutions, divisionals, reissues, renewals, re-examinations, extensions,
supplementary protection certificates or the like, trade secrets or utility
models, copyrights and other forms of intellectual property including all
applications, registrations and related foreign applications filed and
registrations granted thereon.

 
 
(d)
“Work Product” shall mean any and all Inventions and possible Inventions
relating to Aspreva’s Business resulting from any work performed by you for
Aspreva that you may invent or co-invent during your involvement in any capacity
with Aspreva, except those Inventions invented by you entirely on your own time
that do not relate to Aspreva’s

 
- 2 -

--------------------------------------------------------------------------------


 
 
 
Business or do not derive from any equipment, supplies, facilities, Confidential
Information or other information, gained, directly or indirectly, by you from or
through your involvement in any capacity with Aspreva.

 
2.
CONFIDENTIALITY

 
2.1
Basic Obligation of Confidentiality.  You hereby acknowledge and agree that in
the course of your involvement with Aspreva, Aspreva may disclose to you or you
may otherwise have access or be exposed to Confidential Information.  Aspreva
hereby agrees to provide such access to you and you agree to receive and hold
all Confidential Information on the terms and conditions set out in this
Agreement.  Except as set out in this Agreement, you will keep strictly
confidential all Confidential Information and all other information belonging to
Aspreva that you acquire, observe or are informed of, directly or indirectly, in
connection with your involvement, in any capacity, with Aspreva.

 
2.2
Fiduciary Capacity.  You will be and act toward Aspreva as a fiduciary in
respect of the Confidential Information.

 
2.3
Non-disclosure.  Unless Aspreva first gives you written permission to do so
under Section 2.7 of this Agreement, you will not at any time, either during or
after your involvement in any capacity with Aspreva;

 
 
(a)
use or copy Confidential Information or your recollections thereof;

 
 
(b)
publish or disclose Confidential Information or your recollections thereof to
any person other than to employees of Aspreva who have a need to know such
Confidential Information for their work for Aspreva;

 
 
(c)
permit or cause any Confidential Information to be used, copied, published,
disclosed, translated or adapted except as otherwise expressly permitted by this
Agreement;

 
 
(d)
permit or cause any Confidential Information to be stored off the premises of
Aspreva, including permitting or causing such Information to be stored in
electronic format on personal computers, except in accordance with written
procedures of Aspreva, as amended from time to time in writing; or

 
 
(e)
communicate the Confidential Information or your recollections thereof to
another employee of Aspreva in a public place or using methods of communication
that are capable of being intercepted (such as unencrypted messages using the
internet or cellular phones) or overheard, without the written permission of
Aspreva.

 
2.4
Taking Precautions.  You will take all reasonable precautions necessary or
prudent to prevent material in your possession or control that contains or
refers to Confidential Information from being discovered, used or copied by
third parties.

 
2.5
Aspreva’s Ownership of Confidential Information.  As between you and Aspreva,
Aspreva shall own all right, title and interest in and to the Confidential
Information, whether or not created or developed by you.

 
2.6
Control of Confidential Information and Return of Information.  All physical
materials produced or prepared by you containing Confidential Information,
including, without limitation, biological material, chemical entities, test
results, notes of experiments,

 
- 3 -

--------------------------------------------------------------------------------


 
 
computer files, photographs, x-ray film, designs, devices, formulas, memoranda,
drawings, plans, prototypes, samples, accounts, reports, financial statements,
estimates and materials prepared in the course of your responsibilities to or
for the benefit of Aspreva, shall belong to Aspreva, and you will promptly turn
over to Aspreva’s possession every original and copy of any and all such items
in your possession or control upon request by Aspreva. You shall not permit or
cause any physical materials to be stored off the premises of Aspreva, unless in
accordance with written procedures of Aspreva, as amended from time to time in
writing. You shall not transfer any biological material to another person
outside of Aspreva, unless a material transfer agreement has been signed by both
Aspreva and the other party.  You shall not accept any biological material from
another person outside of Aspreva, unless in accordance with written procedures
of Aspreva, as amended from time to time in writing.

 
2.7
Purpose of Use.  You will use Confidential Information only for purposes
authorised or directed by Aspreva.

 
2.8
Exemptions.  Your obligation of confidentiality under this Agreement will not
apply to any of the following:

 
 
(a)
information that is already known to you, though not due to a prior disclosure
by Aspreva or by a person who obtained knowledge of the information, directly or
indirectly, from Aspreva;

 
 
(b)
information disclosed to you by another person who is not obliged to maintain
the confidentiality of that information and who did not obtain knowledge of the
information, directly or indirectly, from Aspreva;

 
 
(c)
information that is developed by you independently of Confidential Information
received from Aspreva and such independent development can be documented by you;

 
 
(d)
other particular information or material which Aspreva expressly exempts by
written instrument signed by Aspreva;

 
 
(e)
information or material that is in the public domain through no fault of your
own; and

 
 
(f)
information or material that you are obligated by law to disclose, to the extent
of such obligation, provided that:

 
 
(i)
in the event that you are required to disclose such information or material,
then, as soon as you become aware of this obligation to disclose, you will
provide Aspreva with prompt written notice so that Aspreva may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement;

 
 
(ii)
if Aspreva agrees that the disclosure is required by law, it will give you
written authorization to disclose the information for the required purposes
only;

 
 
(iii)
if Aspreva does not agree that the disclosure is required by law, this Agreement
will continue to apply, except to the extent that a Court of competent
jurisdiction orders otherwise; and

 
- 4 -

--------------------------------------------------------------------------------


 
 
(iv)
if a protective order or other remedy is not obtained or if compliance with this
Agreement is waived, you will furnish only that portion of the Confidential
Information that is legally required and will exercise all reasonable efforts to
obtain confidential treatment of such Confidential Information.

 
3.
ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

 
3.1
Notice of Invention.  You agree to promptly and fully inform Aspreva of all your
Work Product, whether or not patentable, throughout the course of your
involvement, in any capacity, with Aspreva, whether or not developed before or
after your execution of this Agreement.  On your ceasing to be employed by
Aspreva for any reason whatsoever, you will immediately deliver up to Aspreva
all of your Work Product.  You further agree that all of your Work Product shall
at all times be the Confidential Information of Aspreva.

 
3.2
Assignment of Rights.  Subject only to those exceptions set out in Exhibit A
attached hereto, you will assign, and do hereby assign, to Aspreva or, at the
option of Aspreva and upon notice from Aspreva, to Aspreva’s designee, your
entire right, title and interest in and to all of your Work Product during your
involvement, in any capacity, with Aspreva and all other rights and interests of
a proprietary nature in and associated with your Work Product, including all
patents, patent applications filed and other registrations granted thereon.  To
the extent that you retain or acquire legal title to any such rights and
interests, you hereby declare and confirm that such legal title is and will be
held by you only as trustee and agent for Aspreva.  You agree that Aspreva’s
rights hereunder shall attach to all of your Work Product, notwithstanding that
it may be perfected or reduced to specific form after you have terminated your
relationship with Aspreva.  You further agree that Aspreva’s rights hereunder
are worldwide rights and are not limited to Canada, but shall extend to every
country of the world.

 
3.3
Moral Rights.  Without limiting the foregoing, you irrevocably waive any and all
moral rights arising under the Copyright Act (Canada), as amended, or any
successor legislation of similar force and effect or similar legislation in
other applicable jurisdictions or at common law that you may have with respect
to your Work Product, and agree never to assert any moral rights which you may
have in your Work Product, including, without limitation, the right to the
integrity of such Work Product, the right to be associated with the Work
Product, the right to restrain or claim damages for any distortion, mutilation
or other modification or enhancement of the Work Product and the right to
restrain the use or reproduction of the Work Product in any context and in
connection with any product, service, cause or institution, and you further
confirm that Aspreva may use or alter any such Work Product as Aspreva sees fits
in its absolute discretion.

 
3.4
Goodwill.  You hereby agree that all goodwill you have established or may
establish with clients, customers, suppliers, principals, shareholders,
investors, collaborators, strategic partners, licensees, contacts or prospects
of Aspreva relating to the business or affairs of Aspreva (or of its partners,
subsidiaries or affiliates), both before and after the Effective Date, shall, as
between you and Aspreva, be and remain the property of Aspreva exclusively, for
Aspreva to use, alter, vary, adapt and exploit as Aspreva shall determine in its
discretion.

 
3.5
Assistance.  You hereby agree to reasonably assist Aspreva, at Aspreva’s request
and expense, in:

 
- 5 -

--------------------------------------------------------------------------------


 
 
(a)
making patent applications for your Work Product, including instructions to
lawyers and/or patent agents as to the characteristics of your Work Product in
sufficient detail to enable the preparation of a suitable patent specification,
to execute all formal documentation incidental to an application for letters
patent and to execute assignment documents in favour of Aspreva for such
applications;

 
 
(b)
making applications for all other forms of intellectual property registration
relating to your Work Product;

 
 
(c)
prosecuting and maintaining the patent applications and other intellectual
property relating to your Work Product; and

 
 
(d)
registering, maintaining and enforcing the patents and other intellectual
property registrations relating to your Work Product.

 
3.6
Assistance with Proceedings.  You further agree to reasonably assist Aspreva, at
Aspreva’s request and expense, in connection with any defence to an allegation
of infringement of another person’s intellectual property rights, claim of
invalidity of another person’s intellectual property rights, opposition to, or
intervention regarding, an application for letters patent, copyright or
trademark or other proceedings relating to intellectual property or applications
for registration thereof.

 
4.
GENERAL

 
4.1
Term and Duration of Obligation.  The term of this Agreement is from the
Effective Date and terminates on the date that you are no longer working at or
for Aspreva.  Except as otherwise agreed in a written instrument signed by
Aspreva, Article 2 shall survive the termination of this Agreement, including
your obligations of confidentiality and to return Confidential Information, and
shall endure, with respect to each item of Confidential Information, for so long
as those items fall within the definition of Confidential Information.  Sections
1.1, 3.2, 3.3, 3.4, 3.5, 3.6, 4.1, 4.2, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10,
4.11, 4.12 and 4.13 shall also survive the termination of this Agreement.

 
4.2
Binding Nature of Agreement.  This Agreement is not assignable by you.  You
agree that this Agreement shall be binding upon your heirs and estate.

 
4.3
Non-Competition.  While you are an employee of Aspreva, you will not provide
services to or enter into a contract of employment or service in any capacity
for any business which is in any way competitive with Aspreva’s Business without
the prior written consent of Aspreva.

 
4.4
No Conflicting Obligations.  You represent and warrant that you will not use or
disclose to other persons at Aspreva information that (i) constitutes a trade
secret of persons other than Aspreva during your employment at Aspreva, or (ii)
which is confidential information owned by another person.  You represent and
warrant that you have no agreements with or obligations to others with respect
to the matters covered by this Agreement or concerning the Confidential
Information that are in conflict with anything in this Agreement.

 
4.5
Equitable Remedies.  You acknowledge and agree that a breach by you of any of
your obligations under this Agreement would result in damages to Aspreva that
could not be adequately compensated by monetary award.  Accordingly, in the
event of any such breach by you, in addition to all other remedies available to
Aspreva at law or in equity, Aspreva

 
- 6 -

--------------------------------------------------------------------------------


 
 
shall be entitled as a matter of right to apply to a court of competent
jurisdiction for such relief by way of restraining order, injunction, decree or
otherwise, as may be appropriate to ensure compliance with the provisions of
this Agreement, without having to prove damages to the court.

 
4.6
Publicity.  You shall not, without the prior written consent of Aspreva, make or
give any public announcements, press releases or statements to the public or the
press regarding your Work Product or any Confidential Information.

 
4.7
Severability.  If any covenant or provision of this Agreement or of a section of
this Agreement is determined by a court of competent jurisdiction to be void or
unenforceable in whole or in part, then such void or unenforceable covenant or
provision shall not affect or impair the enforceability or validity of the
balance of the section or any other covenant or provision.

 
4.8
Time of Essence/No Waiver.  Time is of the essence hereof and no waiver, delay,
indulgence, or failure to act by Aspreva regarding any particular default or
omission by you shall affect or impair any of Aspreva’s rights or remedies
regarding that or any subsequent default or omission that is not expressly
waived in writing, and in all events time shall continue to be of the essence
without the necessity of specific reinstatement.

 
4.9
Further Assurances.  The parties will execute and deliver to each other such
further instruments and assurances and do such further acts as may be required
to give effect to this Agreement.

 
4.10
Notices.  All notices and other communications that are required or permitted by
this Agreement must be in writing and shall be hand delivered or sent by express
delivery service or certified or registered mail, postage prepaid, or by
facsimile transmission (with written confirmation copy by registered first-class
mail) to the parties at the addresses indicated below.

 
If to Aspreva:
Aspreva Pharmaceuticals Corporation
c/o Farris Vaughan Wills & Murphy LLP
2500-700 West Georgia Street
Vancouver, British Columbia
Canada  V7Y 1B3
 
Attention: R. Hector MacKay-Dunn, Q.C.
 
If to:
J. William Freytag, Ph.D.
1203-4464 Markham Street
Victoria, British Columbia
Canada V8Z 7X8
 
Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or
sent.  Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section 4.10.
 
- 7 -

--------------------------------------------------------------------------------


 
4.11
Amendment.  No amendment, modification, supplement or other purported alteration
of this Agreement shall be binding unless it is in writing and signed by you and
by Aspreva.

 
4.12
Entire Agreement.  This Agreement supersedes all previous dealings,
understandings, and expectations of the parties and constitutes the whole
agreement with respect to the matters contemplated hereby, and there are no
representations, warranties, conditions or collateral agreements between the
parties with respect to such transactions except as expressly set out herein.

 
4.13
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia and applicable laws
of Canada and the parties hereto attorn to the exclusive jurisdiction of the
provincial and federal courts of such province.

 
**********The remainder of this page left blank**********
 
4.14
Independent Legal Advice.  You hereby acknowledge that you have obtained or have
had an opportunity to obtain independent legal advice in connection with this
Agreement, and further acknowledge that you have read, understand, and agree to
be bound by all of the terms and conditions contained herein.

 
Acceptance
 
If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance of and agreement to the terms and conditions of this Agreement
by signing below on this letter and on the enclosed copy of this letter in the
space provided and by returning the enclosed copy so executed to us.  Your
execution and delivery to Aspreva of the enclosed copy of this letter will
create a binding agreement between us.
 
Thank you for your cooperation in this matter.
 
Yours truly,
 
ASPREVA PHARMACEUTICALS CORPORATION
 


 

By:      /s/ Ron Hunt  
Ron Hunt, Chair, Compensation Committee

  
Accepted and agreed as of July 10, 2007
 

/s/ Darcy O'Grady   /s/ J. William Freytag
Witness Signature
 
J. William Freytag, Ph.D.
     
Witness Name
         
Occupation
               
Address
   

 
 
- 8 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
EXCLUSION FROM WORK PRODUCT
 


 
None


 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------


 
SCHEDULE D
 
EXCEPTIONS TO CONFLICT OF INTEREST
 
•
Director of Immunicon Corporation

 
•
Director of Colorado BioSciences Association

 
•
Director of ARCA Discovery, Inc.

 
•
Advisor to Aurora Biofuels

 
 
 

 

--------------------------------------------------------------------------------




 
SCHEDULE E
 
BUSINESS OF THE COMPANY
 
The business of the Corporation shall mean the business actually carried on by
the Corporation, directly or indirectly, whether under an agreement with or in
collaboration with any other party including, but not limited to the development
and commercialization of drugs for rare diseases and conditions and orphan drugs
as defined by the U.S. Orphan Drug Act.


 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE F
 
EXCEPTION TO RESTRICTIVE COVENANT
 
•
Director of Immunicon Corporation

 
•
Director of Colorado BioSciences Association

 
•
Director of ARCA Discovery, Inc.

 
•
Advisor to Aurora Biofuels

 



